Exhibit 10.2 February 25, 2011 Via Hand Delivery 530 Regency Drive Associates, L.P. c/o The Hankin Group 707 Eagleview Boulevard Exton, PA19341 Attention:Robert S. Hankin, President Re:Notice of Exercise of Option to Purchase under Lease Agreement dated December 17, 2010 (the “Lease”) between 530 Regency Drive Associates, L.P. (“Landlord”) and West Pharmaceutical Services, Inc. (“Tenant”) Dear Mr. Hankin: Pursuant to Section 43(a) of the Lease, Tenant hereby exercises its Option to Purchase the Leased Property pursuant to the terms and conditions of the Lease.This letter shall serve as Tenant’s Option Notice, as such term is defined under the Lease. Should you have any questions, please feel free to contact me. Very truly yours, Enclosure cc:Edward J. Hollin, Esquire Bart I. Mellis, Esquire
